Citation Nr: 0019755	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  93-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right acromioclavicular (AC) joint (major) 
separation between June 11, 1991 and March 28, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a right AC joint separation from March 29, 
1999.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1991.

This appeal arose from a March 1992 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of a right AC separation, assigning it a 10 
percent disability evaluation pursuant to 38 C.F.R. Part 4, 
Code 5203 (1999).  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1995 for additional 
development.  In March 1997 and November 1998, the issue of 
entitlement to an increased evaluation for the right AC 
separation residuals was remanded by the Board for further 
development.  In July 1999, the disability evaluation 
assigned to this disorder was increased to 20 percent, 
effective March 29, 1999, the date of the VA examination.  In 
January 2000, the veteran and his representative were 
informed through a Supplemental Statement of the Case that 
the 20 percent evaluation assigned was being confirmed and 
continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular ratings.


FINDINGS OF FACT

1.  Between June 11, 1991 and March 28, 1999, the veteran's 
service-connected right AC separation residuals were 
manifested by mild to moderate impairment, with no evidence 
of nonunion with loose movement or dislocation of the 
clavicle or scapula or malunion of the humerus with moderate 
deformity.

2.  From March 29, 1999, the veteran's service-connected 
right AC separation residuals have been manifested by reduced 
range of motion, pain on use and decreased muscle mass in the 
right shoulder area.

3.  The veteran suffers from arthritis of the right shoulder, 
established by x-ray, which is painful.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from June 11, 1991 to March 28, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5203 
(1999).

2.  The criteria for an evaluation in excess of 20 percent 
from March 29, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Code 5201 (1999).

3.  A separate 10 percent disability rating for arthritis of 
the right shoulder may be assigned.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.59, Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Also provided for by this decision is the 
possibility of "staged ratings," or the assignment of 
different disability evaluations from the date of the 
original award of service connection.

The veteran's service medical records indicated that he had 
injured his right shoulder while wrestling in January 1983.  
During the remainder of his service he presented with 
complaints of pain, although range of motion was noted to be 
full.  

The veteran was examined by VA in August 1991.  At that time, 
he reported having trouble adducting the arm once it was in 
an abducted position.  However, the objective examination 
found full range of motion.  He was re-examined by VA in 
January 1996.  He complained of a popping noise and indicated 
that it hurt on use, particularly on lifting.  The 
examination noted abduction to 160 degrees (with normal being 
180 degrees); there was reported pain between 120 and 130 
degrees.  Flexion was to 90 degrees, with some pain; 
extension was full.  An x-ray was negative.  The assessment 
was mild to moderate impairment with some decreased range of 
motion.

VA afforded the veteran an examination in July 1997.  He had 
undergone physical therapy, but still had chronic shoulder 
pain, particularly when lifting over his head.  He complained 
of times when the joint would catch and pop, but he denied 
any significant episodes of the joint being unstable or 
coming out of the joint.  The objective examination noted a 
slight elevation of the AC joint on the right, with mild 
tenderness, positive impingement signs and perhaps some very 
slight weakness in his cuff.  He had full but painful range 
of motion with crepitus.  He was tender over the rotator 
cuff.  The assessments were chronic impingement, rule out 
rotator cuff tear.

A February 1999 VA examination noted full range of motion 
again; however, he indicated that he had discomfort, and he 
brought his arm down fairly rapidly from full abduction.  He 
displayed mild to moderate tenderness to palpation and there 
was palpable crepitus.  He had fairly good strength with 
testing of the rotator cuff muscle groups.  The impingement 
test was mildly positive on the right.  He had 180 degrees of 
abduction in forward flexion; 50 degrees of extension; and 90 
degrees of internal and external rotation.  The diagnosis was 
history of chronic right shoulder pain with crepitus but with 
full range of motion.

Another VA examination was performed in March 1999.  He 
described having a sharp pain in the right shoulder, 
precipitated by heavy lifting or over-exertion.  He denied 
swelling; he did admit to occasional heat, but denied redness 
or erythema.  The objective examination noted that forward 
flexion was very difficult, with the veteran able to realize 
only 30 degrees; abduction was to 40 degrees, with pain.  
External rotation was to 80 degrees and internal rotation was 
to 90 degrees.  All ranges of motion caused discomfort.  
There was also decreased muscle mass in the right shoulder 
area.  An MRI performed on March 12, 1999 showed possible 
supraspinatus tendinopathy and a mild degree of degenerative 
changes in the AC joint with some inferior bony spurring of 
the distal clavicle.  The impressions were post traumatic 
tendinopathy and post traumatic degenerative changes in the 
AC joint directly related to his previous injury.  His pain 
was noted to be chronic in nature.

In August 1999, another VA examination was conducted.  This 
noted forward flexion to 180 degrees; abduction to 80 
degrees; internal rotation to 90 degrees; and extension to 60 
degrees.  Strength on the right was 50 percent of normal, 
with some decrease in muscle mass noted.  The examiner was 
not able to passively move the shoulder past these degrees of 
range of motion due to his complaints of severe pain.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the right 
shoulder AC separation residuals between June 11, 1991 and 
March 28, 1999 is not warranted.  During this time period, 
the veteran's shoulder disorder was evaluated pursuant to 
38 C.F.R. Part 4, Code 5203 (1999).  This noted that a 10 
percent evaluation was warranted for malunion or nonunion 
without loose movement of the major clavicle or scapula.  A 
20 percent evaluation required nonunion with loose movement 
or dislocation of the clavicle or scapula.  A 20 percent 
evaluation could also be awarded for malunion of the humerus 
with moderate deformity.  See 38 C.F.R. Part 4, Code 5202 
(1999).  However, none of these requirements were met in this 
case.  The objective evidence of record did not show nonunion 
with loose movement or dislocation of the  affected clavicle 
or scapula; nor did it demonstrate malunion of the humerus 
with moderate deformity.  While his motion was painful, the 
objective evidence indicated that it was full.  Therefore, 
this evidence did not show entitlement to an evaluation in 
excess of 10 percent during the time period noted above.

From March 29, 1999, the date of the VA examination, the 
veteran has been evaluated under 38 C.F.R. Part 4, Code 5201 
(1999).  Under this regulation, a 20 percent disability 
evaluation is warranted for limitation of motion of the major 
upper extremity to shoulder level.  A 30 percent disability 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  In the instant case, the 
examination conducted in August 1999 showed full flexion and 
only a 10 degree loss of full abduction.  Clearly, this 
evidence does not show the degree of limitation needed (to 
midway between the side and shoulder level) to justify a 30 
percent disability evaluation.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for an evaluation in 
excess of 10 percent for the right AC separation residuals 
between June 11, 1991 and March 28, 1999 and for an 
evaluation in excess of 20 percent from March 29, 1999.


A separate evaluation for arthritis of the right AC joint

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

However, a separate rating for arthritis can be based on x-
ray findings with evidence of painful motion under 38 C.F.R. 
§ 4.59 (1999).  See VAOPGCPREC 
9-98 (August 14, 1998).  In the instant case, the Board finds 
that a separate compensable evaluation is warranted for 
arthritis of the right AC joint.  The objective evidence of 
record included an MRI report that noted degenerative changes 
in this joint, which were related to the inservice injury.  
Moreover, these changes have resulted in painful motion.  
Therefore, based upon the VAOPGC opinion noted above, it is 
found that a 10 percent evaluation is warranted for arthritis 
pursuant to 38 C.F.R. § 4.59 (1999).

In conclusion, after weighing all the evidence of record and 
after resolving any doubt in the veteran's favor, it is found 
that that evidence supports a finding of entitlement to a 
separate compensable evaluation for arthritis of the right AC  
joint.


ORDER

An evaluation in excess of 10 percent for the service-
connected right AC separation residuals between June 11, 1991 
and March 28, 1999 is denied.

An evaluation in excess of 20 percent for the service-
connected right AC separation residuals from March 29, 1999 
is denied.

A separate 10 percent disability rating for arthritis of the 
right AC joint is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	C. P. RUSSSELL
	Member, Board of Veterans' Appeals



 

